DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.
In the previous office action, Mr David Hardy on 02/02/2022 has elected without traverse to prosecute the invention of Species 1 and Sub-Species “a”, according claims 1-16.  

Claims 1-3 amended with the feature of “the other of the source electrode and the drain electrode of the first transistor is directly connected to a second electrode of the first display element”, which may be obviously rejected with the secondary reference Yeh et al. (US 20070030571): the other of the source electrode and the drain electrode of the first transistor T3 is directly connected to a second electrode of the first display element LC (wire connecting transistor T3 to the second electrode of the first display element LC – see annotated fig. 3 below) 

    PNG
    media_image1.png
    585
    603
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 6, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20110141164) in view of Yeh et al. (US 20070030571).

    PNG
    media_image2.png
    598
    502
    media_image2.png
    Greyscale
      
Regard to claim 1, Kimura et al. disclose a semiconductor device comprising a pixel, the pixel comprising: 
a first transistor 4904; 
a first display element 4907 [FIG. 7 shows a pixel circuit for two display regions. Two light-emitting elements 4907 and 4807[0107] [0004]]; 
a second transistor 4804; 
a second display element 4807; 
a third transistor 4806; 
a first wiring 4902 electrically connected to one of a source electrode and a drain electrode of the first transistor 4904 and one of a source electrode and a drain electrode of the second transistor; 
a second wiring 4901 electrically connected to a gate of the first transistor 4904; 
a third wiring 4801 electrically connected to a gate of the second transistor 4804; 
a fourth wiring 4903 electrically connected to one of a source electrode and a drain electrode of the third transistor 4806; 
a fifth wiring 4908 (see annotation in Fig, 7) electrically connected to a first electrode of the first display element; and 
a sixth wiring 4908 (see annotation in Fig, 7) electrically connected to a first electrode of the second display element, 
wherein 
the other of the source electrode and the drain electrode of the first transistor 4904 is electrically connected (not directly connected) to a second electrode of the first display element via the driving transistor 4906, wherein 
the other of the source electrode and the drain electrode of the second transistor 4804 is electrically connected to a gate of the third transistor 4806, wherein 
the other of the source electrode and the drain electrode of the third transistor 4806 is electrically connected to a second electrode of the second display element 4807, and 
the sixth wiring 4908 is not electrically connected to the first transistor 4904.  


Regard to claim 2, Kimura et al. disclose a semiconductor device comprising a pixel, the pixel comprising: 
a first transistor 4904; 
a first display element 4907 [FIG. 7 shows a pixel circuit for two display regions. Two light-emitting elements 4907 and 4807[0107] [0004]]; 
a second transistor 4804; 
a second display element 4807; 
a third transistor 4806; 
a first wiring 4902 electrically connected to one of a source electrode and a drain electrode of the first transistor 4904 and one of a source electrode and a drain electrode of the second transistor; 
a second wiring 4901 electrically connected to a gate of the first transistor 4904; 
a third wiring 4801 electrically connected to a gate of the second transistor 4804; 
a fourth wiring 4903 electrically connected to one of a source electrode and a drain electrode of the third transistor 4806; 
a fifth wiring 4908 (see annotation in Fig, 7) electrically connected to a first electrode of the first display element; and 
a sixth wiring 4908 (see annotation in Fig, 7) electrically connected to a first electrode of the second display element, 
a seventh wiring electrically connected to the other of the source electrode and the drain electrode of the first transistor 4904 (see annotation in Fig, 7), 
wherein 
the other of the source electrode and the drain electrode of the first transistor 4904 is electrically connected (not directly connected) to a second electrode of the first display element via the driving transistor 4906, wherein 
the other of the source electrode and the drain electrode of the second transistor 4804 is electrically connected to a gate of the third transistor 4806, wherein 
the other of the source electrode and the drain electrode of the third transistor 4806 is electrically connected to a second electrode of the second display element 4807, and 
the second display element is a light-emitting element, the second display element is a light-emitting element as shown in Fig. 7 [or both the first and second display elements are liquid crystal elements [0123] as shown in Fig. 13];
the seventh wiring is not electrically connected to the sixth wiring 4908 (see annotation in Fig, 7).  

Regard to claim 3, Kimura et al. disclose a semiconductor device comprising a pixel, the pixel comprising: 
a first transistor 4904; 
a first display element 4907 [FIG. 7 shows a pixel circuit for two display regions. Two light-emitting elements 4907 and 4807[0107] [0004]]; 
a first capacitor [a storage capacitor 4905]; 
a second transistor 4804; 
a second display element 4807;
a second capacitor [a storage capacitor 4805]; 
a third transistor 4806; 
a first wiring 4902 electrically connected to one of a source electrode and a drain electrode of the first transistor 4904 and one of a source electrode and a drain electrode of the second transistor; 
a second wiring 4901 electrically connected to a gate of the first transistor 4904; 
a third wiring 4801 electrically connected to a gate of the second transistor 4804; 
a fourth wiring 4903 electrically connected to one of a source electrode and a drain electrode of the third transistor 4806; 
a fifth wiring 4908 (see annotation in Fig, 7) electrically connected to a first electrode of the first display element; and 
a sixth wiring 4908 (see annotation in Fig, 7) electrically connected to a first electrode of the second display element, 
wherein 
the other of the source electrode and the drain electrode of the first transistor 4904 is electrically connected (not directly connected) to a second electrode of the first display element via the driving transistor 4906, wherein 
the other of the source electrode and the drain electrode of the second transistor 4804 is electrically connected to a gate of the third transistor 4806, wherein 
the other of the source electrode and the drain electrode of the third transistor 4806 is electrically connected to a second electrode of the second display element 4807, 
the first electrode of the second display element is not electrically connected to the second electrode of the first display element.
Kimura et al. fail to disclose the semiconductor device, wherein (1) the other of the source electrode and the drain electrode of the first transistor is directly connected to a second electrode of the first display element; (2) the first display element is a liquid-crystal element and the second display element is a light-emitting element and together with the features of claims 5, 7-8, 10-11 and 13.

    PNG
    media_image1.png
    585
    603
    media_image1.png
    Greyscale

Yeh et al. teach the semiconductor device, wherein (1) the other of the source electrode and the drain electrode of the first transistor is directly connected to a second electrode of the first display element; (2) the first display element is a liquid-crystal element and the second display element is a light-emitting element as shown in Fig 3 above.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the semiconductor device as Yeh et al. disclosed, wherein (1) the other of the source electrode and the drain electrode of the first transistor is directly connected to a second electrode of the first display element; (2) the first display element is a liquid-crystal element and the second display element is a light-emitting element and claims 5, 7-8, 10-11 and 13 for provided a higher aperture, an optimum energy saving and increased the yield without wet processes required [0022] as Yeh et al. taught.
Regard to claim 4, Kimura et al. disclose the semiconductor device according to claim 3, wherein 
the other of the source electrode and the drain electrode of the first transistor  4904 is electrically connected to a first electrode of the first capacitor 4905,  
the other of the source electrode and the drain electrode of the second transistor 4801 is electrically connected to a first electrode of the second capacitor 4805,  
the first electrode of the first display element 4907 is electrically connected to a second electrode of the first capacitor (see annotation in Fig, 7),   
the second electrode of the second display element 4807 is electrically connected to a second electrode of the second capacitor 4805 (see Fig, 7),   
the one of the source electrode and the drain electrode of the third transistor 4806 is not connected to the second electrode of the second capacitor.

Regard to claims 5 and 7, Yeh et al. disclose the semiconductor device, wherein the first display element LC has a region overlapping with the second display element OLED layer 245, see Fig.4.

    PNG
    media_image3.png
    338
    525
    media_image3.png
    Greyscale

Regard to claim 6, Yeh et al. disclose the semiconductor device, wherein the first display element LC has a region overlapping with the second display element OLED layer 245, see Fig.4.

Regard to claim 9, Yeh et al. disclose the semiconductor device further comprising a functional layer (second dielectric layer 240 - see Fig. 4 above) between the first display element and the second display element, the functional layer comprising a first contact electrically connected to the first display element and a second contact electrically connected to the second display element.  

Regard to claims 8 and 10, Yeh et al. disclose the semiconductor device further comprising a functional layer (second dielectric layer 240 - see Fig. 4) between the first display element and the second display element, the functional layer comprising a first contact electrically connected to the first display element and a second contact electrically connected to the second display element.  

Regard to claims 11 and 13, Yeh et al. disclose the semiconductor device further comprising an opening, the opening overlapping with the second display element (see annotated Fig. 4 above).  

Regard to claim 12, Yeh et al. disclose the semiconductor device further comprising an opening, the opening overlapping with the second display element (see annotated Fig. 4 above).  

2.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20110141164) in view of Yeh et al. (US 20070030571)] applied to claims 1-3 in view of Hirao et al. (US 20070278490).

Yeh et al. fail to disclose the semiconductor device, wherein one of the first to third transistors includes an oxide semiconductor.  

Hirao et al. teach TFTs using an oxide semiconductor thin film layer, such as a bottom gate TFT and a top gate TFT. The top gate structure includes, for example, in order a substrate, a pair of source/drain electrodes, an oxide semiconductor thin film layer, a gate insulator, and a gate electrode [0007] (analogous to TFT of Yeh) for exhibiting excellent performance even after being subjected to a heat treatment process during formation of an insulating film or the like [0016].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the semiconductor device as Yeh et al. disclosed, wherein one of the first to third transistors includes an oxide semiconductor for exhibiting excellent performance even after being subjected to a heat treatment process during formation of an insulating film or the like [0016] as Hirao taught.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871